Citation Nr: 0903864	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  06-13 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for erectile 
dysfunction. 



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1965 to June 1967. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center in Philadelphia, Pennsylvania (RO).  In 
pertinent part of that rating decision, the RO granted 
service connection for erectile dysfunction and assigned the 
disability a noncompensable rating effective from June 3, 
2005.  By way of that same decision, the veteran was also 
awarded entitlement to special monthly compensation based on 
the loss of use of a creative organ. 

By way of the October 2005 rating decision, the RO also 
awarded service connection for prostate cancer with a 
temporary total rating following surgery, and a 10 percent 
rating effective from July 1, 2005.  The veteran initiated an 
appeal for an initial rating in excess of 10 percent for 
prostate cancer, status post prostatectomy.  During the 
pendency of this appeal, the veteran withdrew his appeal as 
to that issue.  This issue was not perfected for appeal, and 
as such, it is not before the Board. 


FINDING OF FACT

The veteran's service connected erectile dysfunction is 
manifested by difficulty in achieving erections, but without 
any deformity. 


CONCLUSION OF LAW

The criteria for an initial compensable rating for erectile 
dysfunction have not been met. 38 U.S.C.A §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.20, 4.31, 4.115b, Diagnostic Code 7522 
(2008).  

REASONS AND BASES FOR FINDING AND CONCLUSION

1.	Duty to Assist and Notify 

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000 (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126 (West 2002), and it dealt 
with VA's duties to notify and assist a veteran with regard 
to his or her claim for benefits.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

When VA receives a complete or substantially complete 
application for benefits, the VCAA requires VA to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim.  VA will inform the 
veteran which information and evidence VA will seek to 
provide, and which information and evidence the claimant is 
expected to provide.  38 C.F.R. § 3.159(b).  VA must provide 
such notice to the claimant prior to an initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004).  VA must also provide the 
veteran with notice that a disability rating and an effective 
date will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from the veteran's disagreement with the 
initial rating evaluation following the grant of service 
connection for erectile dysfunction in the October 2005 
decision.  In the context of a claim for an initial rating 
increase after service connection has been granted, the VCAA 
requires that the Secretary need only provide the veteran 
with a generic notice after the initial claim for benefits 
has been filed and before the initial decision.  See Hartman 
v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  No additional 
notice is required in the adjudication process because of the 
other forms of notice - such as notice contained in the 
rating decision and statement of the case (SOC) - have 
already provided the claimant with the notice of law 
applicable to the specific claim on appeal.  Wilson v. 
Mansfied, 506 F.3d 1055  (Fed. Cir. 2007).  

In addition to its duty to notify, or inform, the veteran 
with regard to his claim, VA also has a duty to assist the 
veteran in the development of the claim.  This duty includes 
assisting the veteran in the procurement of service treatment 
records and records of pertinent medical treatment since 
service, and providing the veteran a medical examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As to the duty to assist, VA has associated with the claims 
folder the veteran's private and VA treatment records.  The 
veteran was afforded formal VA examinations in July 2005 and 
September 2008.  The Board finds that no additional 
assistance is required to fulfill the duty to assist.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002).

2.	Increased Rating for Erectile Dysfunction 

Disability evaluations are determined by the application of 
the facts presented to a schedule of ratings that is based on 
the average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When 
evaluating the severity of a disability, VA will consider the 
entire history of the disability including records of social 
impairment.  See 38 C.F.R. § 4.126(a); Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  

In cases involving the assignment of an initial rating 
following the award of service connection, VA must address 
all evidence that was of record from the date of the filing 
of the claim on which service connection was granted (or from 
other applicable effective date).  Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  The analysis in the following 
decision is undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  

After all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2008).  

The RO has identified the disability on appeal as erectile 
dysfunction.  That service connected disability has been 
evaluated for rating purposes under 38 C.F.R. § 4.115b, 
Diagnostic Codes 7522 (2008).  The RO's use of Diagnostic 
Code 7522, evaluation of "penis, deformity, with loss of 
erectile power", indicates that the veteran's specific 
disability is not listed in the Rating Schedule, and that the 
veteran's service connected erectile dysfunction has been 
rated by analogy to penis deformity, with loss of erectile 
power.  38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 7522 
(2008).  Pursuant to 38 C.F.R. § 4.20, when a condition is 
not listed in the schedule, it will be permissible to rate it 
under a closely-related disease or injury in which not only 
the function affected, but also the anatomical localization 
and symptomatology are closely analogous. 38 C.F.R. § 4.20 
(2008).   The Board cannot identify a more appropriate 
diagnostic code than Diagnostic Code 7522 and the veteran has 
not identified one.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993). 

Diagnostic Code 7522 provides for a single 20 percent rating 
where the evidence shows deformity of the penis with loss of 
erectile power.  38 C.F.R. §§ 4.20, 4.115b, Diagnostic Code 
7522.  In every instance where the Rating Schedule does not 
provide a zero percent evaluation for a Diagnostic Code, a 
zero percent evaluation is assigned when the requirements for 
a compensable rating of a diagnostic code are not shown.  
38 C.F.R. §§ 4.21.  

The Board initially points out that the veteran has 
questioned the meaning of the criteria of "deformity" under 
Diagnostic Code 7522 in his April 2006 formal appeal.  A 
"deformity of the penis" is defined as a distortion or 
general disfigurement of any part of the penis, whereas, 
"loss of erectile power" refers to the loss of the 
functional use of the penis.  As reflected in the medical 
evidence on file, there is no evidence of a physical 
deformity of the penis.  Without the finding of a physical 
deformity, the veteran's disability can only correspond to 
the one part of the criteria of Diagnostic Code 7522 - "loss 
of erectile power." 
 
A review of the veteran's service record shows that the 
veteran served for 22 months in the United States Army and 
that he was stationed in Vietnam for approximately 11 months.  
The veteran's service medical records did not indicate any 
history of problems or treatment for genitourinary problems.  

Private treatment records dated December 2004 showed that the 
veteran was treated for prostate cancer with a radical retro 
pubic prostatectomy.  The RO granted service connection for 
prostate cancer, status post prostatectomy based on the 
veteran's presumed exposure to herbicides while in Vietnam.  
In a July 2005 VA genitourinary examination, the examiner 
diagnosed the veteran with a total loss of sexual function 
with impotence and the inability to have or maintain an 
erection.  The veteran reported that he had this loss since 
his surgery.  He also reported that use of medications and a 
vacuum pump were unsuccessful in maintaining an erection 
during intercourse.  At the time of the examination, the 
examiner did not report any evidence of a physical deformity 
of the penis.  Based on these finding, the RO granted service 
connection for erectile dysfunction as secondary to the 
service-connected disability of prostate cancer. 

The veteran was afforded another VA genitourinary examination 
in September 2008.  The examiner made similar findings to 
those referenced in the previous report.  The veteran was 
diagnosed with total, complete, and permanent erectile 
dysfunction.  A scar due to the prostatectomy located at the 
pubic region was also diagnosed.  The examination of the 
penis and testicles were found to be normal. 

The medical evidence does not show any penile deformity.  
Although there is evidence of the veteran reporting an 
inability to achieve and/or maintain an erection, there is no 
evidence of any testicular or penile deformities.  Both 
genitourinary examinations indicated that the veteran's penis 
and testicles were normal.  Absent evidence of penile 
deformity, a compensable rating is not warranted under 
Diagnostic Code 7522.  As the criteria for a compensable 
rating under Diagnostic Code 7522 are not met, a 
noncompensable (zero percent) rating is proper pursuant to 
38 C.F.R. § 4.31. 

As the assigned noncompensable evaluation reflects the actual 
degree of impairment shown since the date of the grant of 
service connection for erectile dysfunction, there is no 
basis for staged ratings for this claim. 

The Board further notes in the October 2004 rating decision 
the veteran has also been granted special monthly 
compensation based on loss of use of a creative organ, due to 
erectile dysfunction. See 38 U.S.C.A. § 1114(k)(West 2002); 
38 C.F.R. § 3.350(a) (2008).  As such, although he does not 
receive a disability rating on a scheduler basis, he does 
receive special monthly compensation for loss of use of a 
creative organ.  Id. 


ORDER

Entitlement to initial compensable disability rating for 
erectile dysfunction is denied. 




____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


